Exhibit 10.2



BRAINTECH, Inc.

CONFIDENTIAL

Employment Agreement

THIS AGREEMENT dated the 12th day of August , 2008.

BETWEEN: Adil Shafi

 (the "EXECUTIVE")

AND:

BRAINTECH, INC.

("BRAINTECH")

WHEREAS:

A.       BRAINTECH is a robotic vision software technology company that is
publicly traded on the NASD Over-The-Counter Bulletin Board;

B.       The business objectives for BRAINTECH include growing and diversifying
its existing customer base, revenue generation, technology development, business
development and market coverage.

C.       In order to achieve the business objectives BRAINTECH wishes to engage
the EXECUTIVE to serve as Chief Operating Officer of Braintech and President of
Braintech’s subsidiaries SHAFI, Inc. and SHAFI Innovation, Inc. on the terms and
conditions set forth in this Agreement.

IN CONSIDERATION of the mutual promises contained herein, the parties agree as
follows:

1.        EMPLOYMENT:  BRAINTECH, as of August 16, 2008, hereby employs
EXECUTIVE to perform the duties and render the services customarily required for
the position hereinafter set forth, and EXECUTIVE hereby accepts said employment
and agrees faithfully to perform said duties and render said services, subject
to the terms and conditions of this Agreement.

2.        TERM:  The EXECUTIVE employment with BRAINTECH is for a three year
term and will continue as such thereafter, upon mutual written agreement between
CEO and EXECUTVE, as provided in this Agreement.

3.        REPORTING: The EXECUTIVE shall report directly to BRAINTECH’s Chief
Executive Officer (hereinafter referred to as the “CEO”).

4.       DUTIES:  The EXECUTIVE agrees to perform such duties as required for
the position and carry out the policies, procedures and projects independently
or as assigned by the CEO, including without limitation (but with the exception
of legal and financial management roles):

1

--------------------------------------------------------------------------------



(a)           Manage overall technology of combined company. In this role,
EXECUTIVE shall manage the product lines and technical personnel of BRAINTECH
and SHAFI, Inc. and SHAFI Innovation, Inc.  BRAINTECH’s Vancouver technical
teams and a US based technical team comprised of current and new technical
personnel will report to EXECUTIVE. In addition, EXECUTIVE shall define product
and personnel direction, plan product development and manage testing and release
of all future products including synergies between the combined product
offerings. EXECUTIVE shall work closely with BRAINTECH’s market oriented sales
teams. EXECUTIVE shall manage technical documentation, the technical training of
and technical support to BRAINTECH’s employees, partners and customers.
EXECUTIVE, shall transition to Houghton, MI on or about September 30, 2009.

(b)           Market access and business acceleration. In this role, EXECUTIVE
shall use his market knowledge, contacts and business relationships, in
cooperation with BRAINTECH’s sales teams, to create market access and business
acceleration for BRAINTECH. This market access will be for all BRAINTECH
vertical markets and shall leverage relationships with robot companies, vision
companies, systems integrators, universities, and relevant industry
organizations (e.g., associations and publishing entities).

(c)           Develop and enhance processes and practices needed to accomplish
the company’s goals for doing business with Industrial End Users, Consumer End
Users, Government End Users, System Integrators, Channel Partners and Robot
Manufacturers. In this role, EXECUTIVE shall use his integrator development
experience to create, in cooperation with BRAINTECH’s sales teams, a formal
systems integrator program (called “BrainPower 1”) replete with paths for
certification, exclusivity and continued loyalty through mutually incentivized
initiatives. This integrator program will include classroom, hands on and web
based training (both sales and technical), partner seminars, web based and
linked promotion, BRAINTECH brand promotion, periodic sales reviews for
BRAINTECH exclusive integrators and annual sales commitments.

(d)           Develop and commercialize enhanced product offering. In this role,
EXECUTIVE shall further his responsibilities in Paragraph 4(a) above, to create
a best of breed future product line from the combined products of BRAINTECH’s
subsidiaries. Final decisions regarding the Company’s product line and branding
will remain with CEO. Such planning shall be based on reliable and practical
software engineering, primary market research, a competitive analysis of the
marketplace, a capital budgeting process that justifies an acceptable return on
investment and recommendation from BRAINTECH’s customer oriented sales teams.
From this input, EXECUTIVE shall manage a judicious balance of technical
resources for two equally important objectives: i) Product support, enhancement,
training and field execution support of existing products for REPEAT EXISTING
sales, and ii) Product development, testing, release, training and field
execution support of new products for innovation leadership and competitively
advantaged NEW FUTURE sales.

(e)           Hire, manage and direct employees as required to support the
business objectives associated with all technical activities. In this role,
EXECUTIVE shall, with approval from BRAINTECH’s CEO, hire, manage and direct
employees as required and allowed by BRAINTECH’s cash flow to further the
objectives listed in Paragraphs 4(a) through 4(d) above. This shall include the
development of a formal training and continued Certification Program (called
“BrainPower 2”) for Third Party, non–competitive Support Companies, Consultants,
Writers in the trade press, for BRAINTECH’s product line. These resources shall
be managed by EXECUTIVE to maximize BRAINTECH’s leverage and capacity to execute
many projects reliably in the marketplace.

2

--------------------------------------------------------------------------------



5.        BASE SALARY: BRAINTECH shall pay the EXECUTIVE, in consideration for
the Services an annual base salary of US$180,000, which shall be increased by at
least 10% at each anniversary of the EXECUTIVE’s employment and additional
possible increase adjusted at the discretion of the CEO, based on performance
above and beyond achieving certain milestones.

6.        SIGNING BONUS: Immediately upon execution of this Agreement, BRAINTECH
shall pay the EXECUTIVE US$15,000 of his first month of annual base salary in
advance [August 16 2008 to September 15, 2008], and pay the Executive the
following amounts: August 30 $3,750, September 15 $3,750, September 30 $3,750
and thereafter biweekly payments of $7,500 over the remaining first year period
until August 15, 2009 in by-weekly payroll periods with direct bank deposits.

7.        BONUS STOCK COMPENSATION:  The EXECUTIVE shall also be entitled to
bonuses, based on achieving certain milestones, which will be provided in the
form of issued restricted Common Stock (the “Bonus Stock”) of the Company and
options to purchase Common Stock (the “Bonus Stock Options”) of the Company, in
accordance with the Bonus Stock and Bonus Stock Option Incentive Plan (the
“Bonus Plan”) approved by the Board of Directors on October 22, 2007.  The
milestones and level of incentive compensation are detailed in the EXECUTIVE
Bonus Securities Compensation Structure as set forth in Appendix I of this
Agreement.

8.        BONUS CASH INCENTIVE: The EXECUTIVE is eligible to earn an annual cash
bonus at each anniversary of the EXECUTIVE’s employment (the
"Bonus").  EXECUTIVE'S Bonus shall not be less than 25% and not more than 50% of
EXECUTIVE'S annual salary based upon the extent to which revenues goals of
BRAINTECH are achieved.  

9.        BENEFITS:   The EXECUTIVE shall be entitled to the following benefits:

(a)       Leave.  Thirty (30) days of paid leave per year.  This Leave may be
used as vacation, personal leave or short-term sickness.  The (30) days of leave
is vested immediately upon signed execution of the EXECUTIVE Employment
Agreement;

(b)       Holidays.  Ten (10) paid holidays, which correspond with the US
Federal Government Holidays;

(c)       Medical/Group Life Insurance.

i.        BRAINTECH shall both provide to the EXECUTIVE and pay the full premium
for a comprehensive family health insurance policy provided under the Company’s
existing family health and group life insurance plan. BRAINTECH shall pay for
third party family health insurance utilized by EXECUTIVE until BRAINTECH’s
formal health insurance policy becomes effective after start of EXECUTIVE
employment.

ii.       BRAINTECH agrees to provide group life insurance and accidental death
& dismemberment (AD&D) coverage in the amount of US$25,000 which amount is
standard executive amount for company.

10.       EXPENSE REIMBURSEMENT: EXECUTIVE shall be entitled to a BRAINTECH
company credit card for all reasonable expenses approved in advance by CEO,
including travel and entertainment, incurred by EXECUTIVE in the performance of
EXECUTIVE'S duties.  EXECUTIVE will maintain records and written receipt as
required by the Company policy and reasonably requested by the CEO to
substantiate such expenses.  All non credit card expenses approved in advance by
CEO are to be reimbursed as soon as administratively practicable after
submission.

11.       OTHER EXPENSE:  The EXECUTIVE shall be entitled to  reimbursement of
following expenses:

3

--------------------------------------------------------------------------------



(a)       Cell Phone/Data Services.  The EXECUTIVE shall be entitled to
reimbursement of actual expenses incurred for cell phone and data services used
to conduct business.

(b)       Professional Organizations Dues. The EXECUTIVE shall be entitled to
attend and participate in pre-approved by CEO and appropriate professional
meetings at the local, state, and national levels with the reasonable expenses
for such attendance to be borne by BRAINTECH, including membership fees and
dues. The EXECUTIVE may hold offices or accept responsibilities in these
professional organizations provided that such responsibilities are applicable to
the EXECUTIVE position or do not interfere with the performance of his duties as
stated herein. Specifically, BRAINTECH will support EXECUTIVE travel and award
cost for his Frost and Sullivan award in San Francisco on September 15, 2008 and
allow EXECUTIVE to travel and practice 10 hours of teaching per month at
Michigan Technological University. During such trips, EXECUTIVE shall also
monitor progress of HubZone and 8(a) applications for SHAFI Innovation, Inc. in
Houghton to enable BRAINTECH to win preferential and easier to obtain Government
contracts.

12.       TERMINATION: Termination shall mean the cessation of EXECUTIVE
employment by BRAINTECH (other than as a result of EXECUTIVE death or permanent
disability) which is not promptly (within ten (10) business days) followed by
re-employment of the EXECUTIVE by  BRAINTECH or any subsidiary of the Company.

(a)       “Good Cause” shall mean:

i.        the willful and continued failure by the EXECUTIVE to substantially
perform his duties hereunder (other than due to incapacity from physical or
mental illness);

ii.         gross misconduct which is or could  reasonably be expected to become
materially injurious to BRAINTECH or its business or reputation, including,
without limitation, fraud, or misappropriation of Company property or
unauthorized disclosure and/or non-disclosure of confidential information; and

iii.      dishonesty resulting, or intending to result, directly or indirectly,
in gain or personal enrichment at the expense of the Company;

(b)       “Good Reason” shall mean:

i.        any material reduction of the duties or responsibilities of the
EXECUTIVE or assignment of any duties inconsistent with EXECUTIVE position as
Chief Operating  Officer; or

ii.       any material adverse change in EXECUTIVE compensation or employment
benefits and failure by BRAINTECH, without EXECUTIVE consent, to pay to
EXECUTIVE any portion of his earned compensation within ten (10) business days
of the date such compensation is due or other breach by BRAINTECH of any of its
obligations hereunder;

iii.      any material change in the Bonus Stock and Bonus Stock Option
Incentive Plan which forms part of this Agreement;

iv.       any mandatory change in the geographic location of EXECUTIVE principal
place of business without EXECUTIVE’s consent; or

v.        any requirement for the EXECUTIVE to relocate outside of the MI area
without EXECUTIVE’s consent;

(c)       "Change in Control" shall mean the consummation of any of the
following events:

i.        a sale, lease or disposition of all or substantially all of the assets
of the Company, or

4

--------------------------------------------------------------------------------



ii.       a sale, merger, consolidation, reorganization, recapitalization, sale
of assets, stock purchase, contribution or other similar transaction (in a
single transaction or a series of related transactions) of the Company with or
into any other corporation or corporations or other entity, or

iii.      any other corporate reorganization, where the stockholders of the
Company immediately prior to such event do not retain (in substantially the same
percentages) beneficial ownership, directly or indirectly, of more than fifty
percent (50%) of the voting power of and interest in the successor entity or the
entity that controls the successor entity, provided, however, that no Change in
Control shall be deemed to have occurred due to the conversion or payment of any
equity or debt instrument of the Company which is outstanding on the date
hereof.

(d)       Termination By BRAINTECH. BRAINTECH may terminate the employment of
the EXECUTIVE with 30 day notice for any reason.  In such event, the EXECUTIVE
or the EXECUTIVE heirs will be entitled to all unpaid compensation and benefits,
stocks and options earned (achieved milestones as of termination date) up to the
termination date.   In the event BRAINTECH terminates EXECUTIVE’s employment for
Good Cause, EXECUTIVE shall be entitled to keep all Bonus Stock for which the
milestone conditions have been satisfied, free of all restrictions, escrows
[after year of escrow for indemnification]or other conditions and to all Bonus
Stock Options which are vested as of such time and such Bonus Stock Options may
be exercised at any time within twenty-four (24) months of such termination.

(e)       Termination By The EXECUTIVE. The EXECUTIVE may terminate this
Agreement for any reason by giving CEO 30 day’s prior written notice. The
EXECUTIVE will be entitled to treat his employment as having been terminated by
BRAINTECH without Good Cause in the event of any Good Reason, provided EXECUTIVE
has given notice of such Good Reason event or condition to BRAINTECH and if such
event or condition is capable of being cured, BRAINTECH has failed to do so
within 30 business days after receipt of such notice.

(f)       Termination Due To Total Permanent Incapacity.  Notwithstanding any
other provision in this Agreement, the Company may terminate the employment of
the EXECUTIVE without notice in the event of total permanent disability or death
of the EXECUTIVE. For the purposes of this section, “Total Permanent Disability”
means any physical or mental incapacity, disease or affliction as determined by
a legally qualified medical practitioner, which prevents the EXECUTIVE from
performing his obligations as set out in this Agreement and which incapacity
persists for a continuous period of six months or more.  This provision will
also be subject to any duty to accommodate or human rights laws imposed by any
government authority and which supersede any terms agreed to between the
parties.

(g)       Severance Pay. In the event of a termination of this Agreement by the
Company without Good Cause, due to Total Permanent Disability or due to the
death of the EXECUTIVE, or by the EXECUTIVE for Good Reason, then the EXECUTIVE
or the EXECUTIVE heirs will be entitled to:

i.        unpaid compensation and benefits described hereunder earned up to the
termination date to be paid within 10 business days of termination; and

ii.       a lump sum payment (less all deductions required by law such as income
taxes) equal to the remainder of the then Base Salary remaining in the three
year employment term set out in paragraph 5 to be paid within 20 business days
after the Termination Date.  The EXECUTIVE agrees that after the Termination
Date, but prior to payment of the severance pay and any outstanding bonus monies
called for herein, EXECUTIVE shall execute a release, in the form of a severance
agreement, of any and all claims he may have against the Company and its
officers, employees, directors, parents and affiliates.  EXECUTIVE understands
and agrees that the payment of the severance pay and bonus called for by this
paragraph are contingent on his execution of the previously described release of
claims. For avoidance of doubt, if severance is paid to EXECUTIVE then
non-compete will be effective.

5

--------------------------------------------------------------------------------



(h)       Severance Pay Following a Change in Control.  In the event a Change in
Control occurs and, within one (1) year thereafter, the employment of the
EXECUTIVE is terminated by the Company for a reason other than for Good Cause or
by the EXECUTIVE for Good Reason, then the Company shall pay to the EXECUTIVE
severance pay herein.  

(i)       Bonus Stock and Bonus Stock Option.  Despite anything to the contrary
set out in The Bonus Stock and Bonus Stock Option Incentive Plan (Schedule “A”),
in the event of termination of EXECUTIVE’s employment hereunder, other than by
BRAINTECH for Good Cause or by EXECUTIVE without Good Reason:

i.        all restrictions, including escrow restrictions, satisfaction of
milestones on Bonus Stock issued to the EXECUTIVE will cease and the EXECUTIVE
will have clear title to the Bonus Stock subject to no further restrictions or
contingencies, and

ii.       all Bonus Stock Options granted as of the date of termination will
immediately vest in the EXECUTIVE (and all milestones shall be deemed
satisfied), and may be exercised on any date between the date of termination and
a date which is 36 months from the date of termination.

13.       CONFIDENTIALITY: The EXECUTIVE agrees to keep the terms and conditions
of this Agreement confidential and BRAINTECH reserves the right to terminate the
Agreement if the EXECUTIVE publicly discloses any of the terms and conditions
contained herein without the specific written consent of BRAINTECH.  In
consideration of the execution of this Agreement, the EXECUTIVE shall execute a
Non-Competition Agreement in the form provided by BRAINTECH, with respect to,
BRAINTECH, Inc., and any subsidiaries and affiliates thereof.

14.       BEST EFFORTS:   The EXECUTIVE will, at all times and full-time,
faithfully, industriously and to the best of his ability, experience and
talents, perform the Services provided herein or any other duties required of or
from him or her pursuant to the express and implied terms set forth in this
Agreement, to the reasonable satisfaction of BRAINTECH.

15.       AUTOMOTIVE SALES REVENUE and EXECUTIVE SALARY.

(a)       DEFINITION: Sales Revenue in which End User of project manufactures
product(s) related to automobiles.

(b)       PURPOSE: For EXECUTIVE to receive as additional salary compensation
for duration defined below for sales related to SHAFI products to Automotive
customers.

(c)       DURATION: From the date of this Agreement through March 31, 2009 if
there is no material adverse tax effect (as result of Buyer changing
contemplated tax structure of transaction) to EXECUTIVE in Stock Purchase
Acquisition by BRAINTECH of SHAFI, Inc. and SHAFI Innovation, Inc.; otherwise
from the date of this Agreement through September 30, 2009.

(d)       MECHANISM: Net [of all costs] Automotive Revenue received and
collected by Buyer related to SHAFI products disbursed to EXECUTIVE at the next
biweekly payroll date as Automotive Salary Compensation.

6

--------------------------------------------------------------------------------



16.       SEVERABILITY: Should any provision of this Agreement be declared or
held void, unenforceable or illegal for any reason, such invalidity shall not
affect the validity or enforceability of the remainder of the Agreement, and the
Agreement shall continue in full force and effect and be construed as if such
Agreement had been executed without the void, unenforceable or illegal portion.

17.       SUCCESSORS; BINDING AGREEMENT:  BRAINTECH may require any successor;

(a)       whether direct or indirect, by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of BRAINTECH
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that BRAINTECH would be required to perform it if no such
succession had taken place.  BRAINTECH as hereinbefore defined and any successor
to its business and/or assets as aforesaid which executes and delivers the
agreement provided for in paragraph 20 or which otherwise becomes bound by all
the terms and provisions of this Agreement by operation of law.

(b)       This Agreement and all rights of the EXECUTIVE hereunder shall inure
to the benefit of and be enforceable by the EXECUTIVE'S personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the EXECUTIVE should die while any amounts are
payable to him hereunder all such amounts unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the Executive's
devisee, legatee, or other designee or, if there be no such designee, to the
Executive's estate.

18.       GOVERNING LAW:   This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice of law or conflict of law provision or rule (whether of Delaware,
Province of British Columbia or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

19.       PARAGRAPH HEADINGS:  The titles to the paragraphs of this Agreement
are solely for the convenience of the parties and shall not be used to explain,
modify, simplify, or aid in the interpretation of the provisions of this
Agreement.

20.       COMPLETE AGREEMENT:  This Agreement (including the Non-Disclosure and
Confidentiality Agreement referenced herein) contains the complete agreement
concerning the employment arrangement between the parties and shall, as of the
effective date hereof, supersede all other agreements between the parties.  The
parties stipulate that neither of them has made any representation with respect
to the subject matter of this Agreement or any representation including the
execution and delivery of this Agreement except such representations as are
specifically set forth in this Agreement and each of the parties acknowledges
that [he or she] or it has relied on its own judgment in entering into this
Agreement.

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT ON

THE 12th day of August, 2008.

BRAINTECH, Inc.

Per:                                                        

Frederick Weidinger, CEO

Per:                                                        

Adil Shafi, EXECUTIVE

8

--------------------------------------------------------------------------------



Employment Agreement Appendix I

BONUS STOCK OPTION COMPENSATION STRUCTURE

This Employment Agreement Appendix I details the stock options the EXECUTIVE
will be entitled to as described in paragraph 7 of the Employment Agreement
between the EXECUTIVE and BRAINTECH dated August 12, 2008. Bonus Stock Option
grants are subject to the terms and conditions of the Bonus Stock and Bonus
Stock Option Incentive Plan, attached hereto as Schedule I.

MILESTONES

Each Milestone is comprised of Revenue and Non – Revenue Related Commitments.
The achievement of each Revenue Related Commitment is contingent on the
following five conditions (Revenue Related Conditions). A breach of any one of
these Revenue Related Conditions and the failure to cure the same within 60 days
thereafter shall void the requirement by EXECUTIVE to achieve his Revenue
Related Commitment. These conditions will remain only as long as the Revenue
Related Commitments for the below Milestones are in effect, unless modified
through written mutual agreement between CEO and EXECUTIVE.

Revenue Related Condition 1: Direct Hiring : Hiring by BRAINTECH of Elsie White
and Donna Burr on or about September 1, 2008. Each employee shall agree to
employment offer and conditions thereof.  Donna will work out of the
to-be-selected Detroit area office unless there exists a hardship agreed to by
CEO.  Elsie White will travel when necessary but will track and monitor and
assist with Government Sales from her home in Houghton, Michigan.

Revenue Related Condition 2: Regular Operational Execution Authority to
EXECUTIVE : EXECUTIVE shall have direct operational authority for technical and
sales functions (exception: the Chief Technology Officer and Chief Sales Officer
shall report to CEO but have dotted line responsibility to EXECUTIVE but
EXECUTIVE will have operational authority over each function).  EXECUTIVE shall
have full authority to execute daily operational authority of business for the
technology and sales of the BRAINTECH. Strategic directions of BRAINTECH in both
respects shall be with agreement of CEO. EXECUTIVE will have authority to
exercise disciplinary warnings and take necessary actions in order to direct
technical and sales functions of the BRAINTECH. EXECUTIVE shall notify and
obtain prior consent of CEO of such warnings and actions.

Revenue Related Condition 3: Employee Incentive for Revenue Related Goals  :
EXECUTIVE to develop and prepare Bonus Securities (bonus stock and stock
options) Compensation Plan to motivate and incent Braintech employees to achieve
revenue commitments. Such Bonus Plan shall be subject to approval of CEO and the
Compensation Committee of the Board of Directors of BRAINTECH. Compensation Plan
will be part of Sales Plan due by September 30, 2008.

Revenue Related Condition 4: Organizational Hierarchy and Decisions: EXECUTIVE
as Chief Operating Officer of BRAINTECH and President of SHAFI, Inc., and SHAFI
Innovation, Inc. shall report directly to CEO for the duration of his three year
Employment Agreement. EXECUTIVE to confer weekly or more frequently with CEO or
upon CEO request.  EXECUTIVE shall be given daily operational authority
regarding revenue and sales. Strategic sales decisions as well as marketing and
financial sales (ROI) decisions shall be subject to consultation with and the
consent of CEO.

Revenue Related Condition 5: Market Oriented Communications : CEO (or his
designee) responsible for all Public Relations and Investor Relations of
BRAINTECH.

--------------------------------------------------------------------------------



9

--------------------------------------------------------------------------------



Milestone 1:    500,000 Bonus Stock Compensation Options shall be earned as of
the Quarter Ending Sepember 30, 2009, provided the following goals and
commitments are achieved during such quarter:

Priced at Signing of Employment Agreement.

Cash Bonus at one year Anniversary of Employment Agreement as defined above.

Revenue Related Commitment : $1,750,000 in roll – up revenues from all products.

Non – Revenue Related Commitment :

•   Concept, develop and launch, in cooperation with Vice President of Sales and
Chief Technology Officer of BRAINTECH, an enhanced product offering. Create a
best of breed future product line from the combined products of BRAINTECH’s
subsidiaries. Plan based on reliable and practical software engineering, primary
market research, a competitive analysis of the marketplace, and BRAINTECH’s
customer oriented sales teams.

•   Concept, develop and launch four enhanced products by September 30, 2009.

•   Assist Vice President of Sales of BRAINTECH to market, promote and quote
these four products by September 30, 2009.

--------------------------------------------------------------------------------



Milestone 2:    500,000 Bonus Stock Compensation Options shall be earned as of
the Quarter Ending December 31, 2009, provided the following goals and
commitments are achieved during such quarter:

Priced at Signing of Employment Agreement.

Revenue Related Commitment : $1,950,000 in roll – up revenues from all products.

Non – Revenue Related Commitment :

•   Manage a judicious balance of technical resources for two equally important
objectives: i) Product support, enhancement, training and field execution
support of existing products for repeat EXISTING sales, and ii) Product
development, testing, release, training and field execution support of new
products for innovation leadership and competitively advantaged NEW future
sales.

•   Create training, documentation and certification for internal engineering
teams for current products by December 31, 2009.

•   Create training, documentation and certification for internal engineering
teams for four new products by December 31, 2009.

INCENTIVE BONUS SUMMARY

Milestones

Bonus Stock

Bonus Stock Options

Milestone 1:

 

500,000

Milestone 2:

 

500,000

Total

 

1,000,000

10